Citation Nr: 0523321	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-13 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Md


THE ISSUES

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or at the housebound 
rate. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to July 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision by the  Washington, DC Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005 a hearing 
was held before the undersigned.  A transcript of that 
hearing is of record; it was clarified that the issues were 
as stated on the preceding page.  [A statement of the case 
(SOC) addressing various additional matters was issued in 
April 2004.  The veteran did not perfect an appeal on those 
issues by submitting a substantive appeal, and they are not 
before the Board.]  The veteran's claims file is now in the 
jurisdiction of the Baltimore RO.  

The matter of entitlement to a higher rate of SMC based on 
the need for regular aid and attendance is being remanded to 
the RO via the Appeals Management Center in Washington D.C.  
VA will notify the veteran if any action on his part is 
required.  


FINDINGS OF FACT

The veteran has a single service-connected disability (PTSD) 
rated 100 percent; he is confined to the premises of his home 
by service connected disability which is reasonably shown to 
be permanent in nature.


CONCLUSION OF LAW

SMC based on housebound status is warranted.  38 U.S.C.A. 
§§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the determination below represents a grant of the 
benefit under consideration, a complete discussion of the 
impact of the VCAA on this appeal is not necessary at this 
time.  

II.	Factual Background

The veteran's service-connected disabilities include PTSD, 
rated 100 percent; and appendectomy, tinea versicolor, right 
axilla postoperative scar, and shrapnel wound of the left 
leg, all rated noncompensable.  

Augusta VAMC hospital records from September to December 1995 
show that the veteran was admitted for treatment of PTSD.  A 
VA Clinical Psychology Group Summary dated in November 1995 
notes that the veteran had frequent periods when he 
dissociated into a blank state and lost the ability to attend 
events (at the hospital).  It was suggested that he would 
never be fully functional again.  

A March 1996 VA examination noted that the veteran had his 
very own room that he called his "own bunker"; he indicated 
that he felt safe there.  

A January 1997 hospital report from Augusta VAMC reported 
social isolation.  It was noted that the PTSD symptoms 
continued to be severe, and that the veteran was prone to 
periods of decompensation.  

March 1997 correspondence from C.W.N. at the Augusta VAMC 
indicates that he had treated the veteran for two years and 
that one effect of his PTSD was a fear of wearing automotive 
seatbelts.  Any part of a vehicle that might impede on the 
veteran's ability to escape frightened him intensely.  He 
managed the anxiety by not wearing a seatbelt.  
1998 and 1999 Augusta VAMC treatment records reveal that the 
veteran had been avoiding people and places and was 
"bunkering in."  

On a January/February 1999 VA examination for housebound 
status or the need for regular aid and attendance, it was 
noted that the veteran had short term memory problems, 
experienced dizziness, and if he coughed, he went temporarily 
blind.  He has periods of memory loss, when he totally forgot 
what he was doing.  His PTSD, which was chronic and severe, 
made concentration and comprehension difficult.  He 
experiences flashbacks, and daydreams causing him to loose 
track of time and place.  He was housebound, unless an 
attendant aided him in and out of the house, in and out of 
his mobility chair, in and out of vehicles, and transports 
him wherever they might go.  He preferred to isolate himself 
and stay within his home, watch TV, and listen to music, 
while sitting in a lounge chair, where he usually slept.  The 
only reason he left his domicile was for appointments.  

At the June 2003 hearing, the veteran testified that if he 
tried to leave the house he had panic attacks for which he 
has to take medication.  He felt like his chest would 
explode, and has been taken to the emergency room on numerous 
occasions due to the panic attacks.  He left his home only 
for doctors' appointments, and mostly stayed in a basement 
area of the house that he called a "bunker."  He felt safe 
there.  His spouse testified that he hardly ever left the 
house.  Sometimes he would make it to the end of the 
driveway, then turn around to go back into the house.  She 
indicated that his panic attacks have become worse.  

III.	Criteria and Analysis

SMC at the housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

The threshold requirement for establishing entitlement to SMC 
based on housebound status is that there must be a single 
service connected disability rated or ratable at 100 percent.  
Here, that is met, as the veteran's PTSD is rated 100 percent 
disabling.  The evidence of record also shows that the 
veteran's service-connected disabilities confine him to his 
dwelling or its immediate premises.  Clinical data reflect 
that not only does he stay within his home or immediate 
premises, but that he further isolates himself by staying in 
a "bunker" in his basement.  He ventures outside the 
premises of his home only for appointments, and at such times 
has panic attacks which require medication.  There is also 
evidence that the disability is permanent in nature, a 
medical opinion in 1995 that the veteran would never be fully 
functional again.  And on January/February 1999 evaluation 
for housebound/A&A status, the examiner opined that the 
veteran is housebound.

All the criteria for establishing entitlement to SMC at the 
housebound rate..


ORDER

Entitlement to SMC based on housebound status is granted, 
subject to the regulations governing payment of monetary 
awards.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2004).
VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
information or evidence. See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A.  Here, there is no document of record reflecting 
that the veteran was advised as to what type of evidence was 
needed to establish entitlement to SMC based on the need for 
regular aid and attendance or what the evidence now shows in 
that regard; nor has the veteran been advised to submit 
everything pertinent to his claim.  This notice deficiency is 
presumably prejudicial, and the notice requirements of the 
VCAA must be satisfied before the matter of entitlement to 
SMC at the aid and attendance rate is finally addressed.

Accordingly the case is remanded for the following:

1.  The veteran should be provided 
notice of the Veterans Claims 
Assistance Act of 2000 (VCAA)  (a VCAA 
letter) that advises him specifically 
of what evidence is necessary to 
substantiate his claim seeking SMC 
based on the need for regular aid and 
attendance, what the evidence shows in 
that regard, and of his and VA's 
respective responsibilities in 
development of the claim.  The VCAA 
letter should also advise him to submit 
everything in his possession pertinent 
to the claim.  He and his 
representative should have the 
opportunity to respond.  If the 
response(s) suggest further 
development, such development must be 
completed.

2.  The RO should then re-adjudicate the 
matter of entitlement to SMC at the aid 
and attendance rate.  If that benefit 
remains denied, an appropriate 
supplemental SOC should be issued, and 
the appellant and his representative 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


